Exhibit 10(m)

INVACARE CORPORATION

DEFERRED COMPENSATION PLUS PLAN



--------------------------------------------------------------------------------

INVACARE CORPORATION

DEFERRED COMPENSATION PLUS PLAN

(Effective January 1, 2005)

Table of Contents

 

          Page  

ARTICLE I INTRODUCTION

     4   

1.1

  

Name of Plan

     4   

1.2

  

Purposes of Plan

     4   

1.3

  

“Top Hat” Pension Benefit Plan

     4   

1.4

  

Plan Unfunded

     4   

1.5

  

Effective Date

     4   

1.6

  

Administration

     5   

ARTICLE II DEFINITIONS AND CONSTRUCTION

     6   

2.1

  

Definitions

     6   

2.2

  

Number and Gender

     12   

2.3

  

Headings

     12   

ARTICLE III PARTICIPATION AND ELIGIBILITY

     13   

3.1

  

Participation

     13   

3.2

  

Commencement of Participation

     13   

3.3

  

Cessation of Active Participation

     13   

3.4

  

Protective Measures

     13   

ARTICLE IV CONTRIBUTIONS AND VESTING

     14   

4.1

  

Deferrals by Participants

     14   

4.2

  

Effective Date of Participation and Deferral Election Form

     15   

4.3

  

Modification or Revocation of Election by Participant

     15   

4.4

  

Matching Contributions

     15   

4.5

  

Make Whole IQC Contributions

     15   

4.6

  

Discretionary Contributions

     15   

4.7

  

Suspension of Contributions

     16   

4.8

  

Vesting

     16   

4.9

  

Suspension and Forfeiture Following Accelerated Distribution of Grandfathered
Deferrals

     16   

ARTICLE V ACCOUNTS

     17   

5.1

  

Establishment of Bookkeeping Accounts

     17   

5.2

  

Subaccounts

     17   

5.3

  

Earnings Elections

     17   

5.4

  

Hypothetical Accounts and Creditor Status of Participants

     18   

5.5

  

Investments

     18   

ARTICLE VI PAYMENT OF ACCOUNT

     19   

6.1

  

Timing of Distribution of Accounts

     19   

 

i



--------------------------------------------------------------------------------

6.2

  

Adjustment for Investment Gains and Losses Upon a Distribution

     19   

6.3

  

Form of Payment

     19   

6.4

  

Change in Date or Form of Distribution

     20   

6.5

  

Transition Elections

     21   

6.6

  

Designation of Beneficiaries

     21   

6.7

  

Change of Beneficiary Designation

     21   

6.8

  

No Beneficiary Designation

     21   

6.9

  

Withdrawals for Unforeseeable Emergency

     22   

6.10

  

Withholding

     22   

ARTICLE VII ADMINISTRATION

     23   

7.1

  

Committee

     23   

7.2

  

General Powers of Administration

     23   

7.3

  

Indemnification of Committee

     24   

ARTICLE VIII DETERMINATION OF BENEFITS, CLAIMS PROCEDURE AND ADMINISTRATION

     25   

8.1

  

Claims

     25   

8.2

  

Claim Decision

     25   

8.3

  

Request for Review of a Denied Claim

     26   

8.4

  

Review of Decision

     26   

8.5

  

Discretionary Authority

     27   

ARTICLE IX AMENDMENT AND TERMINATION

     28   

9.1

  

Power to Amend or Terminate

     28   

9.2

  

Distribution Upon Plan Termination

     28   

ARTICLE X MISCELLANEOUS

     30   

10.1

  

Plan Not a Contract of Employment

     30   

10.2

  

Non-Assignability of Benefits

     30   

10.3

  

Severability

     30   

10.4

  

Governing Laws

     30   

10.5

  

Binding Effect

     30   

10.6

  

Entire Agreement

     30   

10.7

  

No Guaranty of Tax Consequences

     31   

 

ii



--------------------------------------------------------------------------------

INVACARE CORPORATION

DEFERRED COMPENSATION PLUS PLAN

(Effective January 1, 2005)

ARTICLE I

INTRODUCTION

 

  1.1 Name of Plan.

Invacare Corporation (the “Company”) hereby adopts the Invacare Corporation
Deferred Compensation Plus Plan (the “Plan”).

 

  1.2 Purposes of Plan.

The purposes of the Plan are to provide deferred compensation for a select group
of management or highly compensated Employees and to provide eligible Employees
the opportunity to defer receipt of a portion of Base Salary, Bonus Compensation
and/or other compensation.

 

  1.3 “Top Hat” Pension Benefit Plan.

The Plan is an “employee pension benefit plan” within the meaning of ERISA
Section 3(2). The Plan is maintained, however, for a select group of management
or highly compensated employees and, therefore, is exempt from Parts 2, 3 and 4
of Title 1 of ERISA. The Plan is not intended to qualify under Code
Section 401(a).

 

  1.4 Plan Unfunded.

The Plan is unfunded. All benefits will be paid from the general assets of the
Company, which will continue to be subject to the claims of the Company’s
creditors. No amounts will be set aside for the benefit of Plan Participants or
their Beneficiaries.

 

  1.5 Effective Date.

The Company maintains the Invacare Corporation 401(k) Plus Benefit Equalization
Plan (“Prior Plan”) which relates to certain deferred compensation amounts which
were deferred, earned and vested on or prior to December 31, 2004, plus earnings
and losses attributable thereto. Such amounts remain subject to all terms and
provisions of the Prior Plan which are not intended to be modified by the terms
hereof, or otherwise materially modified, so as to allow such amounts to be
exempt from Code Section 409A.

The Company now establishes the Invacare Corporation Deferred Compensation Plus
Plan, effective January 1, 2005, which relates to (i) amounts deferred after
December 31, 2004, and (ii) any amounts previously deferred under the Prior Plan
but which were not vested prior to January 1, 2005 (all liabilities with respect
to such amounts being hereby transferred to this Plan), plus earnings and losses
attributable thereto. The Plan is effective as of the Effective Date; provided,
however, that in general this document reflects the provisions of the Plan in
effect for periods on and after January 1, 2009. For the period between the
Effective Date and

 

4



--------------------------------------------------------------------------------

January 1, 2009, the Plan was operated in good faith compliance with Code
Section 409A and applicable transition guidance and relief thereunder (including
but not limited to Notice 2007-86), but this document is not intended to fully
reflect the operation of the Plan during such period.

 

  1.6 Administration.

The Plan shall be administered by the Committee or its delegates, as set forth
in Section 7.1.

 

5



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS AND CONSTRUCTION

 

  2.1 Definitions.

For purposes of the Plan, the following words and phrases shall have the
respective meanings set forth below, unless their context clearly requires a
different meaning:

 

  (a) “Account” means the bookkeeping account or accounts maintained by the
Company to reflect the Participant’s Base Salary Deferrals, Bonus Deferrals,
Matching Contributions, IQC Contributions, Discretionary Contributions and Prior
Plan Unvested Amounts, together with all earnings, gains and losses thereon.
Accounts shall be further denominated as Retirement Accounts or In-Service
Distribution Accounts.

 

  (b) “Affiliate” means any corporation or business organization during any
period during which it would be treated, together with the Company, as a single
employer for purposes of Code Sections 414(b) or (c).

 

  (c) “Base Salary” means the base rate of cash compensation, including
commissions, paid by the Company to or for the benefit of a Participant for
services rendered or labor performed while a Participant, including base pay a
Participant could have received in cash in lieu of (i) deferrals pursuant to
Section 4.1 and (ii) contributions made on his behalf to any qualified plan
maintained by the Company or to any cafeteria plan under Code Section 125
maintained by the Company.

 

  (d) “Base Salary Deferral” means the amount of a Participant’s Base Salary
which the Participant elects to have withheld hereunder and credited to his
Account pursuant to Section 4.1.

 

  (e) “Beneficiary” means the person or persons designated by the Participant in
accordance with Section 6.6 or, in the absence of an effective designation, the
person or entity described in Section 6.8.

 

  (f) “Board” means the Board of Directors of the Company.

 

  (g) “Bonus Compensation” means the amount that is awarded to a Participant for
a Plan Year under any bonus arrangement maintained by the Company and is
“performance-based compensation” under Code Section 409A.

 

  (h) “Bonus Deferral” means the amount of a Participant’s Bonus Compensation
which the Participant elects to have withheld hereunder and credited to his
Account pursuant to Section 4.1.

 

6



--------------------------------------------------------------------------------

  (i) “Change of Control” means the first time on which, after the Effective
Date:

 

  (i) There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form, or report), each as adopted under the Securities
Exchange Act of 1934, as amended, disclosing the acquisition, in a transaction
or series of transactions, by any person (as the term “person” is used in
Section 13(d) and Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended), other than (1) A. Malachi Mixon and/or any Affiliate of A. Malachi
Mixon, (2) Invacare or any of its subsidiaries, (3) any employee benefit plan or
employee stock ownership plan or related trust of Invacare or any of its
subsidiaries, or (4) any person or entity organized, appointed or established by
Invacare or any of its subsidiaries for or pursuant to the terms of any such
plan or trust, of such number of shares of Invacare as entitles that person to
exercise 30% or more of the voting power of Invacare in the election of
Directors; or

 

  (ii) During any period of 24 consecutive calendar months, individuals who at
the beginning of such period constitute the Directors of Invacare cease for any
reason to constitute at least a majority of the Directors of Invacare unless the
election of each new Director of Invacare (over such period) was approved or
recommended by the vote of at least two-thirds of the Directors of Invacare then
still in office who were Directors of Invacare at the beginning of the period;
or

 

  (iii) There is a merger, consolidation, combination (as defined in
Section 1701.01(Q), Ohio Revised Code), majority share acquisition (as defined
in Section 1701.01(R), Ohio Revised Code), or control share acquisition (as
defined in Section 1701.01(Z)(1), Ohio Revised Code, or in Invacare’s Articles
of Incorporation) involving Invacare and, as a result of which, the holders of
shares of Invacare prior to the transaction become, by reason of the
transaction, the holders of such number of shares of the surviving or acquiring
corporation or other entity as entitles them to exercise less than fifty percent
(50%) of the voting power of the surviving or acquiring corporation or other
entity in the election of Directors; or

 

  (iv)

There is a sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of
Invacare, but only if the

 

7



--------------------------------------------------------------------------------

 

transferee of the assets in such transaction is not a subsidiary of Invacare; or

 

  (v) The shareholders of Invacare approve any plan or proposal for the
liquidation or dissolution of Invacare, but only if the transferee of the assets
of Invacare in such liquidation or dissolution is not a subsidiary of Invacare.

If an event described in any of Clauses (a), (b), (c), (d), and (e) occurs, a
Change of Control shall be deemed to have occurred for all purposes of this
Agreement and that Change of Control shall be irrevocable.

 

  (j) “Code” means the Internal Revenue Code of 1986, as amended. In general, a
reference to the Code will include all lawful regulations and pronouncements
promulgated thereunder, including without limitation, all applicable transition
relief with respect to Code Section 409A.

 

  (k) “Committee” means the administrative committee named to administer the
Plan pursuant to Section 7.1.

 

  (l) “Company” means Invacare Corporation and any successor thereto.

 

  (m) “Deferral Period” means the period of time for which a Participant elects
to defer receipt of the Base Salary Deferrals and Bonus Deferrals credited to
such Participant’s In-Service Account(s).

 

  (n) “Directors” means the Board of Directors of the Company.

 

  (o) “Disability” means, with respect to any Participant, that such Participant
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, either (i) unable to engage in any
substantial gainful activity, or (ii) receiving income replacement benefits for
a period of not less than 3 months under an accident and health plan covering
employees of the Company. Without limitation, for purpose of this Plan, a
Participant will be deemed to have a Disability if the Participant is determined
to be totally disabled by the Social Security Administration, or is determined
to be disabled in accordance with a disability insurance program of the Company
or any Affiliate (provided that the definition of disability applied under such
disability insurance program complies with the requirements of Section 409A).

 

8



--------------------------------------------------------------------------------

  (p) “Discretionary Contribution” means the Company’s contribution, if any,
made pursuant to Section 4.6.

 

  (q) “Effective Date” means January 1, 2005, except where a different date is
specifically set forth.

 

  (r) “Employee” means any common-law employee of the Company or any Affiliate.

 

  (s) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. In general, a reference to ERISA will include all lawful regulations
and pronouncements promulgated thereunder.

 

  (t) “401(k) Plan” means the Invacare Retirement Savings Plan, as in effect on
January 1, 2005, and as amended from time to time thereafter.

 

  (u) “In-Service Distribution Accounts” means an Account(s) to which a
Participant’s Base Salary Deferrals and Bonus Deferrals are credited pursuant to
the terms of the Plan and the election of a Participant. Each of a Participant’s
In-Service Distribution Accounts is distributable in a future calendar year
which is not less than two (2) years following the end of the Plan Year in which
the deferral of compensation was made and which is selected by the Participant
pursuant to Section 4.1 hereof. A Participant may have up to two (2) In-Service
Distribution Accounts under the Plan at any one time.

 

  (v) “IQC Contributions” means the amount, if any, of Invacare Quarterly
Contributions made by the Company under the 401(k) Plan for a Plan Year.

 

  (w) “Key Employee” means a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i). For purposes of this Plan, “Key Employees” will be
identified on the basis of the 12 month period ending each December 31 and each
such identification will apply during the 12 month period commencing on the
succeeding April 1.

 

  (x) “Make Whole IQC Contribution” means a contribution equal to the Invacare
Quarterly Contribution that would have been made to the 401(k) Plan for a
Participant but for the limitation on compensation contained in Code
Section 401(a)(17).

 

  (y)

“Matching Contribution” means the matching amount, as determined by the Company
each year, that would be credited to the Participant’s Account based on Base
Salary Deferrals and

 

9



--------------------------------------------------------------------------------

 

Bonus Deferrals under the 401(k) Plan if such deferrals had been deferred by the
Participant into the 401(k) Plan (but without regard to the limitations of Code
Sections 401(a)(17), 415 or other relevant limitations under the Code), reduced
by the actual matching contributions made on deferrals under the 401(k) Plan.
Any Matching Contribution shall be credited by the Company to the Retirement
Account of each Participant at such time or times as the Company determines.

 

  (z) “Participant” means each Employee who has been selected for participation
in the Plan, who has become a Participant pursuant to Article III and who
retains an Account under this Plan.

 

  (aa) “Participation and Deferral Election Form” means the written agreement
pursuant to which the Participant elects the amount of his Base Salary and/or
his Bonus Compensation to be deferred pursuant to the Plan, the Account to which
such deferrals are to be credited, the Deferral Period, if applicable, the
deemed investment of amounts deferred and the time and form of payment of such
amounts and such other matters as the Committee shall determine from time to
time.

 

  (bb) “Plan” means the Invacare Corporation Deferred Compensation Plus Plan, as
in effect on the Effective Date, and as amended from time to time hereafter.

 

  (cc) “Plan Year” means the 12-consecutive month period commencing January 1 of
each year ending on the following December 31.

 

  (dd) “Prior Plan Unvested Amounts” means any unvested amount credited to a
Participant’s Account under the Invacare Corporation 401(k) Benefit Equalization
Plus Plan as of December 31, 2004 which is transferred to the Participant’s
Retirement Account under this Plan on or after the Effective Date.

 

  (ee) “Retirement” means a Participant’s Termination of Employment after the
attainment of age fifty-five (55) and completion of ten (10) Years of Service or
more.

 

  (ff) “Retirement Account” means an Account to which Base Salary Deferrals and
Bonus Deferrals are credited pursuant to the terms of the Plan and the election
of a Participant. A Participant’s Retirement Account shall also be credited with
any Matching Contributions, Make Whole IQC Contributions, Profit Sharing
Contributions and Discretionary Contributions creditable to a Participant under
the terms of the Plan. A Participant’s Retirement Account is generally payable
upon his Retirement.

 

10



--------------------------------------------------------------------------------

  (gg) “Termination of Employment” means the separation from service of a
Participant from the Company and all Affiliates for any reason, which includes:

 

  (i) a voluntary resignation;

 

  (ii) involuntary discharge for any reason, with or without cause;

 

  (iii) Retirement;

 

  (iv) death;

 

  (v) a leave of absence (including military leave, sick leave, or other bona
fide leave of absence) but only at the point that such leave exceeds the
greatest of (i) six months, (ii) the period for which the Participant’s right to
reemployment is guaranteed either by statute or by contract, or (iii) 12 months
if such leave constitutes sick leave arising by reason of an injury to, or
sickness of, the Participant, which, in either case, involves a medically
determinable physical or mental impairment that (y) is expected to result in
death or to last for a continuous period of not less than 6 months, and
(z) renders the Participant unable to perform the duties of his position of
employment or any substantially similar position of employment; or

 

  (vi) a permanent decrease in the Participant’s service to a level that is no
more than twenty percent (20%) of its prior level.

In determining whether a Termination of Employment has occurred, this definition
shall be interpreted in accordance with regulations under Code Section 409A,
with respect to separation from service, including, without limitation, whether
it is reasonably anticipated that no further services will be performed by the
Participant after a certain date or that the level of bona fide services the
Participant will perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services if the Participant has been
providing services less than 36 months).

The transfer of a Participant from the Company to an Affiliate or from an
Affiliate to the Company or another Affiliate shall not constitute a Termination
of Employment for purposes of this Plan. In addition, without limiting the
generality of the foregoing, in

 

11



--------------------------------------------------------------------------------

determining Affiliates for purposes of applying this definition of Termination
of Employment, the usual “at least 80%” standard in Code Section 1563(a)(1),
(2) and (3) shall read “at least 50%” (or, where the Compensation Committee has
determined that there is a good business reason for such lower limit, “at least
20%”) for purposes of construing Code Sections 414(b) and 414(c).

 

  (hh) “Unforeseeable Emergency” means a severe financial hardship to a
Participant within the meaning of Code Section 409A resulting from: (i) an
illness or accident of the Member or the Member’s spouse or dependent (as
defined in Code Section 152 without regard to Code Sections 152(b)(1), (b)(2)
and (d)(1)(B)); (ii) loss of the Participant’s property due to casualty; or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.

 

  (ii) “Valuation Date” means each business day.

 

  (jj) “Years of Service” shall have the same meaning as in the 401(k) Plan.

 

  2.2 Number and Gender.

Wherever appropriate herein, words used in the singular shall be considered to
include the plural and words used in the plural shall be considered to include
the singular. The masculine gender, where appearing in the Plan, shall be deemed
to include the feminine gender.

 

  2.3 Headings.

The headings of Articles and Sections herein are included solely for
convenience, and if there is any conflict between such headings and the rest of
the Plan, the text shall control.

 

12



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION AND ELIGIBILITY

 

  3.1 Participation.

Participants in the Plan are those Employees who are (a) subject to the income
tax laws of the United States, (b) members of a select group of highly
compensated or management Employees, and (c) selected by the Committee or its
delegates, in its sole discretion, as Participants. The Committee shall notify
each Participant of his selection as a Participant. An Employee who satisfies
the eligibility requirements set forth in subsections (a) and (b) shall remain
eligible to continue participation in the Plan for each Plan Year following his
selection by the Committee as a Participant unless the Committee shall determine
otherwise.

 

  3.2 Commencement of Participation.

Except as provided in the following sentence, an Employee shall become a
Participant effective as of the first day of the Plan Year following the date on
which his Participation and Deferral Election Form becomes effective.

 

  3.3 Cessation of Active Participation.

Notwithstanding any provision herein to the contrary, an individual who has
become a Participant in the Plan shall cease to be a Participant hereunder,
effective as of such date as may be designated by the Committee, provided that
for purposes of ceasing Base Salary Deferrals and Bonus Deferrals, such date may
only occur as of the end of a Plan Year, except to the extent otherwise
permitted under Code Section 409A. Any such Committee action shall be
communicated to such Participant prior to the effective date of such action.

 

  3.4 Protective Measures.

If the Administrator determines, in its sole discretion, that a Participant is
not, or may not be, a member of a “select group of management or highly
compensated employees” within the meaning of Section 201(2), 301(a)(3),
401(a)(1) or 4021(b)(6) of ERISA, then the Administrator may, in its sole
discretion, terminate the Participant’s participation in the Plan as of the last
day of the then current Plan Year. Such Participant’s deferral election(s) shall
also be cancelled as of the last day of such Plan Year. Such termination of
participation shall not impact the time and form of payment of the amounts
credited to such Participant’s Accounts, which will be distributed by the
Company in accordance with the other provisions hereof.

 

13



--------------------------------------------------------------------------------

ARTICLE IV

CONTRIBUTIONS AND VESTING

 

  4.1 Deferrals by Participants.

No later than the last day of the Plan Year immediately preceding the Plan Year
to which the Participation and Deferral Election Form relates, a Participant who
elects to make Base Salary Deferrals must file with the Committee a
Participation and Deferral Election Form pursuant to which such Participant
elects to make Base Salary Deferrals.

A Participant must file a Participation and Deferral Election Form to make Bonus
Deferrals at a time prescribed by the Committee which time shall be not later
than six (6) months before the end of the 12 month period over which the
services upon which the Bonus Compensation is based are performed, provided that
in no event may an election to defer be made after such Bonus Compensation to
which the Bonus Deferral relates has become readily ascertainable.

A deferral election will be irrevocable as of the last permissible date for
making such election, as described in this Section 4.1.

A Participant shall be entitled to defer a whole percent of his Base Salary or
Bonus Compensation, subject to a maximum deferral of fifty percent (50%) of Base
Salary and one hundred percent (100%) of Bonus Compensation.

At the time a Participant completes a Participation and Deferral Election Form,
he shall elect to have his Base Salary Deferrals and Bonus Deferrals credited to
a Retirement Account or an In-Service Distribution Account.

An election to have amounts credited to an In-Service Distribution Account shall
specify the Deferral Period applicable to such amounts by specifying the
calendar year in which payment of amounts in such In-Service Distribution
Account shall be made or shall commence to be made in accordance with
Section 6.1, which shall be no sooner than two full years following the Plan
Year to which such deferrals relate and whether the distribution is to be paid
in a lump sum or in annual installments amortized over a specified period of
years not to exceed five (5) years in accordance with Section 6.3(b). A
Participant shall be permitted a maximum of two In-Service Distribution Accounts
in existence at any time. Once a Participant has two In-Service Distribution
Accounts established, he may make further In-Service Distribution elections only
if the amount subject to such further elections can be properly allocated to an
existing In-Service Distribution Account. In the event an election to have
amounts credited to an In-Service Distribution Account fails to specify a valid
Deferral Period, then any amounts subject to such election shall be credited to
an In-Service Distribution Account with a Deferral Period of two full years
following the Plan Year to which the deferrals relate. If the Participant
already has two existing In-Service Distribution Accounts, the amounts subject
to the election shall be credited to the Account that has a remaining Deferral
Period that is closest to but not less than two years.

 

14



--------------------------------------------------------------------------------

Base Salary Deferrals will be credited to the Account of each Participant as
soon as practicable following each pay date, if and to the extent that the
Participant earned such Base Salary as an Employee for such pay date. Bonus
Deferrals will be credited to the Account of each Participant not later than the
last day of the month in which such Bonus Compensation otherwise would have been
paid to the Participant in cash, provided that if the Participant has incurred a
Termination of Employment at the time the Bonus Compensation would otherwise
have been paid, the Bonus Deferral shall be immediately distributed from the
Plan if the Participant has received full distribution of his Account;
otherwise, it shall be credited to the Plan and paid in accordance with the
timing and form of payment otherwise applicable to such Participant’s Retirement
Account.

 

  4.2 Effective Date of Participation and Deferral Election Form.

Except as provided below with respect to a new Participant, a Participant’s
Participation and Deferral Election Form shall become effective on the first day
of the Plan Year to which it relates. If an Employee fails to timely complete a
Participation and Deferral Election Form in accordance with Section 4.1, the
Employee shall be deemed to have elected not to make Base Salary Deferrals
and/or Bonus Deferrals for such Plan Year.

 

  4.3 Modification or Revocation of Election by Participant.

Subject to Section 6.10, a Participant may not prospectively change the amount
of his Base Salary Deferrals or Bonus Deferrals during a Plan Year. Unless
required or permitted by law, under no circumstances may a Participant’s
Participation and Deferral Election Form be made, modified or revoked
retroactively.

 

  4.4 Matching Contributions.

Each Participant who elects to make Base Salary Deferrals and/or Bonus Deferrals
to the Plan and who has completed at least six (6) months of service with the
Company or any Affiliate will receive Matching Contributions in accordance with
the applicable matching contribution percentage formula provided under the
401(k) Plan. Matching Contributions will be credited to the Participant’s
Retirement Account at such time or times as the Company shall determine.

 

  4.5 Make Whole IQC Contributions.

Each year, the Retirement Account of each eligible Participant shall be credited
with the Make Whole IQC Contribution, if any, to which he is entitled under
Section 2.1(x).

 

  4.6 Discretionary Contributions.

For each Plan Year, the Retirement Account of each eligible Participant shall be
credited with such Discretionary Contribution, if any, as is determined by the
Company for such Plan Year at such time or times as the Company shall determine.

 

15



--------------------------------------------------------------------------------

  4.7 Suspension of Contributions.

Anything contained herein to the contrary notwithstanding, if a Participant
receives a distribution from the Plan due to an Unforeseeable Emergency, any
existing deferral election(s) made under Section 4.1 shall be cancelled. Any
future deferral election made under Section 4.1 shall apply only to Base Salary
or Bonus Compensation that would otherwise be payable at least six (6) months
after receipt of such distribution. If required by the terms of the 401(k) Plan,
if a Participant receives a hardship distribution under the 401(k) Plan, he
shall have any existing deferral election(s) made under Section 4.1 cancelled.
Any future deferral election made under Section 4.1 shall apply only to Base
Salary or Bonus Compensation that would otherwise be payable at least six
(6) months after receipt of such distribution.

 

  4.8 Vesting.

A Participant shall be 100% vested at all times in that portion of his Account
which is attributable to Base Salary Deferrals and Bonus Deferrals. Matching
Contributions, Make Whole IQC Contributions, Discretionary Contributions and
Prior Plan Unvested Amounts shall vest in accordance with the vesting schedule
contained in the 401(k) Plan. Notwithstanding the foregoing, all Matching
Contributions, Make Whole IQC Contributions, Profit Sharing Contributions and
Discretionary Contributions shall be 100% vested immediately upon a Change in
Control or a Participant’s Disability. Any provisions of the Plan relating to
the distribution of a Participant’s Account shall mean only the vested portion
of such Account. Since the Plan is unfunded, the portion of a Participant’s
Account which is not vested and therefore not distributed with the vested
portion of his Account shall remain property of the Company and shall not be
allocated to the Accounts of other Participants or otherwise inure to their
benefit.

 

  4.9 Suspension and Forfeiture Following Accelerated Distribution of
Grandfathered Deferrals.

If a Participant elects to receive an accelerated distribution from the
Participant’s account under the Invacare Corporation 401(k) Plus Benefit
Equalization Plan, he shall forfeit the unvested portion of his Account under
the Plan and shall be suspended from making future deferral elections under
Section 4.1 for the two (2) consecutive Plan Years which begin on or after the
date of such distribution, although any existing deferral election(s) under
Section 4.1 for the Plan Year in which such accelerated distribution is taken
shall remain in force.

 

16



--------------------------------------------------------------------------------

ARTICLE V

ACCOUNTS

 

  5.1 Establishment of Bookkeeping Accounts.

A separate bookkeeping Account or Accounts shall be maintained for each
Participant. Such Account(s) shall be credited with the Base Salary Deferrals
and Bonus Deferrals made by the Participant pursuant to Section 4.1, Matching
Contributions made by the Company pursuant to Section 4.4, Make Whole IQC
Contributions made pursuant to Section 4.5, Discretionary Contributions made
pursuant to Section 4.6 and any Prior Plan Unvested Amount credited (or charged,
as the case may be) with the hypothetical investment results determined pursuant
to Section 5.3, and charged with distributions made to or with respect to a
Participant.

 

  5.2 Subaccounts.

Within each Participant’s bookkeeping Account, separate subaccounts shall be
maintained to the extent necessary or desirable for the administration of the
Plan. At a minimum, a Retirement Account shall be maintained for distributions
to be made upon a Participant’s Retirement or other Termination of Employment
and an In-Service Distribution Account shall be maintained for distributions to
be made upon expiration of each Deferral Period selected by the Participant
under Section 4.1.

 

  5.3 Earnings Elections.

Amounts credited to a Participant’s Account shall be credited or charged with
earnings and losses based on hypothetical investments elected by the
Participant. A Participant may elect different investment allocations for new
contributions and existing Account balances. Only whole percentages may be
elected, the minimum percentage for any allocation is 1%, and the total
elections must allocate 100% of all new contributions and 100% of all existing
Account balances. Investment elections may be changed daily, in accordance with
procedures established by the Committee. The hypothetical investment
alternatives and the procedures relating to the election of such investments,
other than those set forth in this Section 5.3, shall be determined by the
Committee from time to time. A Participant’s Account shall be adjusted as of
each Valuation Date to reflect investment gains and losses.

Notwithstanding the foregoing provisions of this Section 5.3, if investment in
Invacare stock is permitted hereunder, the Company in its sole discretion, shall
have the authority to place such restrictions upon the investment directions of
any person who is subject to Section 16(b) of the Securities Exchange Act of
1934 as amended (“Insider”) as shall be appropriate to comply with such section.
Such restrictions shall include, but shall not be limited to the following:
Insiders shall be permitted to submit investment directions relating to Invacare
stock only on a “semi-annual date” which is no less than six (6) months after
the date of the most recent investment direction received from such Insider
relating to Invacare Stock. For purposes of this Section 5.3, the term
“semi-annual date” shall mean a date which is within the period that begins the
third business day following the date on which the Company’s first fiscal
quarter and

 

17



--------------------------------------------------------------------------------

third fiscal quarter summary statements of sales and earnings shall be released
and which ends on the twelfth business day following such release date.

 

  5.4 Hypothetical Accounts and Creditor Status of Participants.

The Accounts established under this Article V shall be hypothetical in nature
and shall be maintained for bookkeeping purposes only. Neither the Plan nor any
of the Accounts (or subaccounts) shall hold any actual funds or assets. The
payments to a Participant, his Beneficiary or any other distributee hereunder
shall be made from assets of the Company which shall continue, at all times, to
be a part of the general unrestricted assets of the Company. The right of any
person to receive one or more payments under the Plan shall be an unsecured
claim against the general assets of the Company. Any liability of the Company to
any Participant, former Participant, or Beneficiary with respect to a right to
payment shall be based solely upon contractual obligations created by the Plan.
Neither the Company, the Board, nor any other person shall be deemed to be a
trustee of any amounts to be paid under the Plan. Except as provided in
Section 5.5, nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between the Company and a Participant, former
Participant, Beneficiary, or any other person.

 

  5.5 Investments.

The Company may, in its sole discretion, acquire insurance policies, annuities
or other financial vehicles for the purpose of providing future assets to the
Company to meet its anticipated liabilities under the Plan. Such policies,
annuities, or other acquired assets, shall at all times be and remain
unrestricted general property and assets of the Company or property of a trust
established pursuant to this Plan. Participants and Beneficiaries shall have no
rights, other than as general creditors, with respect to any such policies,
annuities or other acquired assets. Furthermore, the Company may establish a
trust to hold such policies, annuities or other acquired assets, to be used to
make, or reimburse the Company for, payments to the Participants or
Beneficiaries of all or part of the benefits under this Plan, provided, however,
that the trust assets shall at all times remain subject to the claims of general
creditors of the Company in the event of its insolvency. In the event that a
trust is established under this section, the Company shall remain liable for
paying the benefits under this Plan. However, any payment of benefits to a
Participant or Beneficiary made by the trust shall satisfy the Company’s
obligation to make such payment to such person.

 

18



--------------------------------------------------------------------------------

ARTICLE VI

PAYMENT OF ACCOUNT

 

  6.1 Timing of Distribution of Accounts.

Distribution of a Participant’s entire Account (including any undistributed
In-Service Distribution Accounts) shall be made or shall commence to be made as
soon as practicable, but no later than 90 days, following the Participant’s
Retirement or other Termination of Employment or death. Prior to a Participant’s
Termination of Employment, distribution of a Participant’s In-Service
Distribution Account(s) shall be made or shall commence to be made as soon as
practicable after, but no later than 90 days following the expiration of the
Deferral Period selected by the Participant for such Account(s). Notwithstanding
the foregoing, if a Participant is a Key Employee, in the event of distribution
upon Termination of Employment (for reasons other than death), actual payment of
the Participant’s Accounts shall not occur prior to the first day of the seventh
month following the Termination of Employment.

 

  6.2 Adjustment for Investment Gains and Losses Upon a Distribution.

For purposes of any distributions hereunder, the value of a Participant’s
Account shall be determined as of the Valuation Date immediately preceding the
time such distribution is to be made.

 

  6.3 Form of Payment.

 

  (a) In general, all distributions hereunder shall be made in the form of a
single lump sum payment. Notwithstanding the foregoing, at the time a
Participant makes his first deferral election hereunder, a Participant may elect
that if his Account is payable by reason of Retirement, payment shall be made in
a lump sum or in annual installments amortized over a period of years not to
exceed fifteen (15) years. Gains and losses on the unpaid balance shall continue
to be credited or charged to the Account in accordance with the provisions of
Section 5.3. Each annual installment shall be equal to the value of the Account
as of the Valuation Date immediately preceding the date of payment divided by
the number of installments remaining.

 

  (b) Except as provided below, a Participant’s In-Service Distribution
Account(s) shall be paid in one of the following forms as elected by the
Participant:

 

  (i) A lump sum amount which is equal to the applicable Account balance; or

 

19



--------------------------------------------------------------------------------

  (ii) Annual installments amortized over a period of years not to exceed five
(5) years. Gains and losses on the unpaid balance shall continue to be credited
or charged to the Account in accordance with the provisions of Section 5.3. Each
annual installment shall be equal to the value of the Account as of the
Valuation Date immediately preceding the date of payment divided by the number
of installments remaining.

Notwithstanding the form elected, if at the time of distribution by reason of
Termination of Employment, a Participant’s total Account value under the Plan
and all similar arrangements that would constitute a single nonqualified
deferred compensation plan as defined under Treasury Regulation 1.409A-1(c)(2)
is not more than the amount specified in Code Section 402(g)(1)(B), as adjusted
from time to time, then the benefit shall be paid in a single lump sum as soon
as practicable but no later than 90 days following the distribution event;
provided, however, that if a Participant is a Key Employee, payment of the
Participant’s Accounts for reasons other than death shall not occur prior to the
first day of the seventh month following the Termination of Employment.

 

  6.4 Change in Date or Form of Distribution.

In general, the form of payment elected by a Participant with respect to his
Retirement Account shall be determined by the Participant’s election made at the
time he makes his initial deferral election hereunder. Furthermore, the time and
form of payment of any In-Service Distribution Account shall be determined by
the Participant’s election made at the time he first elects such In-Service
Distribution Account. Notwithstanding the foregoing, a Participant may elect one
time to change the form of payment of his Retirement Account or the time and
form of payment of his In-Service Distribution Account. Any such revised
election shall be made by submitting such election in the form determined by the
Committee and shall be subject to the following rules:

 

  (a) the election may not take effect until at least 12 months after the date
on which such election is made;

 

  (b) the payment with respect to which such election is made must be deferred
(other than a distribution upon death or Unforeseeable Emergency) for a period
of not less than five (5) years from the date such payment would otherwise have
been paid; and

 

  (c) any subsequent election affecting a distribution at a specified time (or
pursuant to a fixed schedule) may not be made less than 12 months before the
date the payment is scheduled to be paid.

Any such revised election will become irrevocable as of the earlier of the last
permissible date for making such election under (a) or (c) above.

 

20



--------------------------------------------------------------------------------

  6.5 Transition Elections.

Notwithstanding Sections 4.3, 6.3 and 6.4 above, the distributions and
distribution elections (and subsequent changes thereto) permitted by the Company
prior to 2009 pursuant to the transition relief under Code Section 409A, shall
be given full force and effect. In addition, Participants shall be permitted to
make such further elections to change the time and form of payment as are
permitted by the Company under Section 6.4 above.

 

  6.6 Designation of Beneficiaries.

Each Participant shall have the right, at any time, to designate one (1) or more
persons or an entity as Beneficiary (both primary as well as secondary) to whom
benefits under this Plan shall be paid in the event of a Participant’s death
prior to complete distribution of the Participant’s Account. Each Beneficiary
designation shall be in such form as prescribed by the Committee and will be
effective only when filed with the Committee during the Participant’s lifetime.
Designation by a married Participant of a Beneficiary other than the
Participant’s spouse shall not be effective unless the spouse executes a written
consent that acknowledges the effect of the designation and is witnessed by a
notary public, or the consent cannot be obtained because the spouse cannot be
located.

 

  6.7 Change of Beneficiary Designation.

Except as provided below, any nonspousal designation of Beneficiary may be
changed by a Participant without the consent of such Beneficiary by the filing
of a new designation with the Committee. The filing of a new designation shall
cancel all designations previously filed.

 

  6.8 No Beneficiary Designation.

If any Participant fails to designate a Beneficiary in the manner provided
above, or if the Beneficiary designated by a deceased Participant dies before
the Participant or before complete distribution of the Participant’s benefits,
the Participant’s Beneficiary shall be the person in the first of the following
classes in which there is a survivor:

 

  (a) The Participant’s surviving spouse;

 

  (b) The Participant’s children in equal shares, except that if any of the
children predeceases the Participant but leaves issue surviving, then such issue
shall take by right of representation the share the parent would have taken if
living;

 

  (c) The Participant’s parents;

 

  (d) The Participant’s estate.

 

21



--------------------------------------------------------------------------------

  6.9 Withdrawals for Unforeseeable Emergency.

A Participant may apply in writing to the Committee for, and the Committee may
permit, a withdrawal of all or any part of a Participant’s Account, together
with all earnings, gains and losses thereon, if the Committee, in its sole
discretion, determines that the Participant has incurred an Unforeseeable
Emergency. The amount that may be withdrawn shall be limited to the amount
reasonably necessary to relieve the Unforeseeable Emergency upon which the
request is based, plus the federal and state taxes due on the withdrawal, as
determined by the Committee. The Committee may require a Participant who
requests a withdrawal on account of an Unforeseeable Emergency to submit such
evidence as the Committee, in its sole discretion, deems necessary or
appropriate to substantiate the circumstances upon which the request is based
and the unavailability of other resources with which the Participant may relieve
the Unforeseeable Emergency.

 

  6.10 Withholding.

All distributions shall be subject to legally required income and employment tax
withholding. All deferrals shall be determined net of any required tax or other
withholdings (including, without limitation, withholdings for FICA tax).

 

22



--------------------------------------------------------------------------------

ARTICLE VII

ADMINISTRATION

 

  7.1 Committee.

The Plan shall be administered by a Committee, which shall include the Senior
Vice President of Human Resources, the Chief Financial Officer and the Senior
Vice President and General Counsel, or the respective successors to those
positions. The Committee shall be responsible for the general operation and
administration of the Plan and for carrying out the provisions thereof. The
Committee may delegate to others certain aspects of the management and
operational responsibilities of the Plan including the employment of advisors
and the delegation of ministerial duties to qualified individuals, provided that
such delegation is in writing. No member of the Committee who is a Participant
shall participate in any matter relating to his status as a Participant or his
rights or entitlement to benefits as a Participant.

 

  7.2 General Powers of Administration.

The Committee shall be the Plan Administrator under ERISA (the “Administrator”).
The Administrator will be responsible for the general administration of the Plan
and will have all powers as may be necessary to carry out the provisions of the
Plan and may, from time to time, establish rules for the administration of the
Plan and the transaction of the Plan’s business. In addition to any powers,
rights and duties set forth elsewhere in this Plan, it will have the following
powers and duties:

 

  (a) To enact rules, regulations, and procedures and to prescribe the use of
such forms as it deems advisable;

 

  (b) To appoint or employ agents, attorneys, actuaries, accountants, assistants
or other persons (who may also be Participants in this Plan or be employed by or
represent the Company) at the expense of the Company, as it deems necessary to
keep its records or to assist it in taking any other action authorized or
required under the Plan;

 

  (c) To interpret the Plan, and to resolve ambiguities, inconsistencies and
omissions, to determine any question of fact, to determine the right to benefits
of, and the amount of benefits, if any, payable to, any person in accordance
with the provisions of the Plan and resolve all questions arising under the
Plan;

 

  (d) To administer the Plan in accordance with its terms and any rules and
regulations it establishes; and

 

  (e) To maintain records concerning the Plan as it deems sufficient to prepare
reports, returns and other information required by the Plan or by law; and

 

23



--------------------------------------------------------------------------------

  (f) To direct the Company to pay benefits under the Plan, and to give other
directions and instructions as may be necessary for the proper administration of
the Plan.

Any decision, interpretation or other action made or taken by the Administrator
arising out of or in connection with the Plan, will be within the absolute
discretion of the Administrator, and will be final, binding and conclusive on
the Company, and all Participants and Beneficiaries and their respective heirs,
executors, administrators, successors and assigns. The Administrator’s
determinations under the Plan need not be uniform, and may be made selectively
among Participants, whether or not they are similarly situated.

 

  7.3 Indemnification of Committee.

The Company shall indemnify the members of the Committee against any and all
claims, losses, damages, expenses, including attorney’s fees, incurred by them,
and any liability, including any amounts paid in settlement with their approval,
arising from their action or failure to act, except when the same is judicially
determined to be attributable to their gross negligence or willful misconduct.

 

24



--------------------------------------------------------------------------------

ARTICLE VIII

DETERMINATION OF BENEFITS, CLAIMS PROCEDURE AND ADMINISTRATION

 

  8.1 Claims.

A Participant, Beneficiary or other person who believes that he or she is being
denied a benefit to which he or she is entitled (hereinafter referred to as
“Claimant”), or his or her duly authorized representative, may file a written
request for such benefit with the Committee setting forth his or her claim. The
request must be addressed to the Committee at the Company at its then principal
place of business.

 

  8.2 Claim Decision.

Upon receipt of a claim, the Committee shall advise the Claimant that a reply
will be forthcoming within a reasonable period of time, but ordinarily not later
than ninety days, and shall, in fact, deliver such reply within such period.
However, the Committee may extend the reply period for an additional ninety days
for reasonable cause. If the reply period will be extended, the Committee shall
advise the Claimant in writing during the initial 90-day period indicating the
special circumstances requiring an extension and the date by which the Committee
expects to render the benefit determination.

If the claim is denied in whole or in part, the Committee will render a written
opinion, using language calculated to be understood by the Claimant, setting
forth:

 

  (a) the specific reason or reasons for the denial;

 

  (b) the specific references to pertinent Plan provisions on which the denial
is based;

 

  (c) a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation as to why such material or such
information is necessary;

 

  (d) appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review; and

 

  (e) the time limits for requesting a review of the denial under Section 8.3
and for the actual review of the denial under Section 8.4.

If no notice is provided, the claim will be deemed denied. The interpretations,
determinations and decisions of the Administrator will be final and binding upon
all persons with respect to any right, benefit and privilege hereunder, subject
to the review procedures set forth in this Article.

 

25



--------------------------------------------------------------------------------

  8.3 Request for Review of a Denied Claim.

Within sixty days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Senior Vice
President of Human Resources of the Company (“Executive Officer”) review the
Committee’s prior determination. Such request must be addressed to the Executive
Officer at the Company at its then principal place of business. The Claimant or
his or her duly authorized representative may submit written comments,
documents, records or other information relating to the denied claim, which
information shall be considered in the review under this Section without regard
to whether such information was submitted or considered in the initial benefit
determination.

The Claimant or his or her duly authorized representative shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information which (a) was relied upon by the
Committee in making its initial claims decision, (b) was submitted, considered
or generated in the course of the Committee making its initial claims decision,
without regard to whether such instrument was actually relied upon by the
Committee in making its decision or (c) demonstrates compliance by the Committee
with its administrative processes and safeguards designed to ensure and to
verify that benefit claims determinations are made in accordance with governing
Plan documents and that, where appropriate, the Plan provisions have been
applied consistently with respect to similarly situated claimants. If the
Claimant does not request a review of the Committee’s determination within such
60-day period, he or she shall be barred and estopped from challenging such
determination.

 

  8.4 Review of Decision.

Within a reasonable period of time, ordinarily not later than sixty days, after
the Executive Officer’s receipt of a request for review, it will review the
Committee’s prior determination. If special circumstances require that the
sixty-day time period be extended, the Executive Officer will so notify the
Claimant within the initial 60-day period indicating the special circumstances
requiring an extension and the date by which the Executive Officer expects to
render its decision on review, which shall be as soon as possible but not later
than 120 days after receipt of the request for review. In the event that the
Executive Officer extends the determination period on review due to a Claimant’s
failure to submit information necessary to decide a claim, the period for making
the benefit determination on review shall not take into account the period
beginning on the date on which notification of extension is sent to the Claimant
and ending on the date on which the Claimant responds to the request for
additional information.

Benefits under the Plan will be paid only if the Executive Officer decides in
its discretion that the Claimant is entitled to such benefits. The decision of
the Executive Officer shall be final and non-reviewable, unless found to be
arbitrary and capricious by a court of competent review. Such decision will be
binding upon the Company and the Claimant. Without limiting the foregoing, if
the law provides that the Claimant may bring a legal action alleging a claim for
benefits under this Plan, then, no Claimant may file any lawsuit in any court of
law with respect to a claim for benefits hereunder unless such Claimant has
timely and properly taken all steps to submit his claim to the Committee and to
appeal any benefit denial to the

 

26



--------------------------------------------------------------------------------

Executive Officer, and has otherwise followed the application and review
procedures of this Plan.

If the Executive Officer makes an adverse benefit determination on review, the
Executive Officer will render a written opinion, using language calculated to be
understood by the Claimant, setting forth:

 

  (a) the specific reason or reasons for the denial;

 

  (b) the specific references to pertinent Plan provisions on which the denial
is based;

 

  (c) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information which (i) was relied upon by the Executive Officer in making
its decision, (ii) was submitted, considered or generated in the course of the
Executive Officer making its decision, without regard to whether such instrument
was actually relied upon by the Executive Officer in making its decision or
(iii) demonstrates compliance by the Executive Officer with its administrative
processes and safeguards designed to ensure and to verify that benefit claims
determinations are made in accordance with governing Plan documents, and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated claimants; and

 

  (d) a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following the adverse benefit determination on such
review.

 

  8.5 Discretionary Authority.

The Committee and Executive Officer shall both have discretionary authority to
determine a Claimant’s entitlement to benefits upon his claim or his request for
review of a denied claim, respectively.

 

27



--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENT AND TERMINATION

 

  9.1 Power to Amend or Terminate.

The Company reserves the right, by action of its Board in its sole discretion,
to retroactively or prospectively amend, modify or terminate this Plan at any
time.

 

  9.2 Distribution Upon Plan Termination.

In the event the Company terminates the Plan in the manner permitted under
Section 9.1, no liquidation and payment of benefits shall occur as a result of
the termination; provided, however, that subject to the provisions of
Section 9.1, the Company may, in its discretion, provide by amendment to the
Plan for the liquidation and termination of the Plan where:

 

  (a) the termination and liquidation does not occur proximate to a downturn in
the financial health of the Company and Affiliates;

 

  (b) the Plan and all arrangements required to be aggregated with the Plan
under Code Section 409A are terminated and liquidated;

 

  (c) no payments, other than those that would be payable under the terms of the
Plan and the aggregated arrangements if the termination and liquidation had not
occurred, are made within twelve (12) months of the date the Company takes all
necessary action to irrevocably terminate and liquidate the Plan;

 

  (d) all payments are made within twenty-four (24) months of the date the
Company takes all necessary action to irrevocably terminate and liquidate the
Plan; and

 

  (e) the Company and its Affiliates do not adopt a new arrangement that would
be aggregated with any terminated arrangement under Code Section 409A, at any
time within three (3) years following the date of the date the Company takes all
necessary action to irrevocably terminate and liquidate the Plan.

Notwithstanding the above, the Company may, in its discretion, provide by
amendment to liquidate and terminate the Plan where the termination and
liquidation occurs within 12 months of a corporate dissolution taxed under Code
Section 331, or with the approval of a bankruptcy court pursuant to 11 United
States Code Section 503(b)(1)(A), provided that all amounts deferred under the
Plan are included in the Participants’ gross incomes in the latest of the
following years (or, if earlier, the taxable year in which the amount is
actually or constructively received):

 

  (a) the calendar year in which the termination and liquidation occurs;

 

28



--------------------------------------------------------------------------------

  (b) the first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or

 

  (c) the first calendar year in which the payment is administratively
practicable.

Notwithstanding the above, the Company may, in its discretion and pursuant to
irrevocable action, provide by amendment to liquidate and terminate the Plan
where the termination and liquidation occurs within the 30 days preceding or the
12 months following a “change in control event” (as defined under Code
Section 409A), provided that the Plan and all arrangements required to be
aggregated with the Plan under Code Section 409A are terminated and liquidated
with respect to each Participant who experiences the “change in control event,”
and provided that under the terms of the termination and liquidation all such
Participants are required to receive all amounts of compensation deferred under
the Plan and all aggregated arrangements within 12 months of the irrevocable
amendment.

 

29



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

 

  10.1 Plan Not a Contract of Employment.

The adoption and maintenance of the Plan shall not be or be deemed to be a
contract of employment between the Company and any person or to be consideration
for the employment of any person. Nothing herein contained shall give or be
deemed to give any person the right to be retained in the employ of the Company
or to restrict the right of the Company to discharge any person at any time; nor
shall the Plan give or be deemed to give the Company the right to require any
person to remain in the employ of the Company or to restrict any person’s right
to terminate his employment at any time.

 

  10.2 Non-Assignability of Benefits.

No Participant, Beneficiary or distributee of benefits under the Plan shall have
any power or right to transfer, assign, anticipate, hypothecate or otherwise
encumber any part or all of the amounts payable hereunder, which are expressly
declared to be unassignable and non-transferable. Any such attempted assignment
or transfer shall be void. No amount payable hereunder shall, prior to actual
payment thereof, be subject to seizure by any creditor of any such Participant,
Beneficiary or other distributee for the payment of any debt, judgment, or other
obligation, by a proceeding at law or in equity, nor transferable by operation
of law in the event of the bankruptcy, insolvency or death of such Participant,
Beneficiary or other distributee hereunder.

 

  10.3 Severability.

If any provision of this Plan shall be held illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining provisions hereof;
instead, each provision shall be fully severable and the Plan shall be construed
and enforced as if said illegal or invalid provision had never been included
herein.

 

  10.4 Governing Laws.

All provisions of the Plan shall be construed in accordance with the internal
laws (but not the choice of laws) of Ohio, except to the extent preempted by
federal law.

 

  10.5 Binding Effect.

This Plan shall be binding on each Participant and his heirs and legal
representatives and on the Company and its successors and assigns.

 

  10.6 Entire Agreement.

This document and any amendments contain all the terms and provisions of the
Plan and shall constitute the entire Plan, any other alleged terms or provisions
being of no effect. The Plan, together with any Participation and Deferral
Election Forms, constitute the entire agreement between the parties with respect
to the subject matter hereof.

 

30



--------------------------------------------------------------------------------

  10.7 No Guaranty of Tax Consequences.

While the Company has established, and will maintain, the Plan, the Company
makes no representation, warranty, commitment, or guaranty concerning the
income, employment, or other tax consequences of participation in the Plan under
federal, state, or local law.

It is the intention and purpose of the Company that this Plan shall be, at all
relevant times, in compliance with (or exempt from) Code Section 409A and all
other applicable laws, and this Plan shall be so interpreted and
administered. In addition to the general amendment rights of the Company with
respect to the Plan, the Company specifically retains the unilateral right (but
not the obligation) to make, prospectively or retroactively, any amendment to
this Plan or any related document as it deems necessary or desirable to more
fully address issues in connection with compliance with (or exemption from) Code
Section 409A and such other laws. In no event, however, shall this section or
any other provisions of this Plan be construed to require the Company to provide
any gross-up for the tax consequences of any provisions of, or payments under,
this Plan and the Company shall have no responsibility for tax or legal
consequences to any Participant (or Beneficiary) resulting from the terms or
operation of this Plan.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be signed as of the 31st
day of December, 2008.

 

INVACARE CORPORATION By   /s/ Joseph S. Usaj Its   Senior Vice President – Human
Resources



--------------------------------------------------------------------------------

AMENDMENT NO. 1

TO

INVACARE CORPORATION DEFERRED COMPENSATION PLUS PLAN

(Effective January 1, 2005)

This Amendment No. 1 is executed as of this 19th day of August 19, 2009, by
Invacare Corporation, an Ohio corporation (hereinafter referred to as the
“Company”).

WITNESSETH:

WHEREAS, effective January 1, 2005, the Company adopted the Invacare Corporation
Deferred Compensation Plus Plan (the “Plan), which permits certain management
and highly compensated employees to make certain nonqualified deferrals of
compensation; and

WHEREAS, the Company now desires further to amend the Plan to further address
administrative procedures relating to tax withholding; and

WHEREAS, the Company reserved the right, pursuant to Section 9.1 of the Plan, to
make certain amendments thereto;

NOW, THEREFORE, effective as of January 1, 2009, the Company hereby amends the
Plan as follows (all capitalized terms not otherwise defined in this Amendment
have the meanings ascribed to them in the Plan):

 

  1. Section 6.10 is hereby amended to read as follows:

“6.10 Withholding.

All distributions shall be subject to legally required income and employment tax
withholding. All deferrals shall be determined net of any required tax or other
withholdings (including, without limitation, withholdings for FICA tax).

In addition, to the extent permitted under Code Section 409A, the Company may
elect to accelerate payment of a Participant’s benefit hereunder:

 

  (a)

to pay any Federal Insurance Contributions Act (“FICA”) tax imposed under Code
Sections 3101, 3121(a), and Section 3121(v)(2) on compensation deferred under
the Plan (the “FICA Amount”), as well as to pay the income tax at source on
wages imposed under Code Section 3401

 

2



--------------------------------------------------------------------------------

 

or the corresponding withholding provisions of applicable state, local, or
foreign tax laws as a result of the payment of the FICA Amount, and to pay the
additional income tax at source on wages attributable to the pyramiding Code
Section 3401 wages and taxes. However, the total payment accelerated under this
Section 5.7(a) shall not exceed the aggregate of the FICA Amount and the income
tax withholding related to such FICA Amount; and

 

  (b) to pay any state, local, or foreign tax obligations arising from
participation in the Plan that apply to an amount deferred hereunder before the
amount is paid or made available to the Participant (the “State, Local, or
Foreign Tax Amount”). Such payment may not exceed the amount of such taxes due
as a result of participation in the Plan. Such payment may be made by
distributions to the Participant in the form of withholding pursuant to
provisions of applicable state, local, or foreign law or by distribution
directly to the Participant. The Participant’s benefit hereunder also may be
accelerated to pay the income tax at source on wages imposed under Code
Section 3401 as a result of such payment and to pay the additional income tax at
source on wages imposed under Code Section 3401 attributable to such additional
Code Section 3401 wages and taxes. However, the total payment accelerated under
this Section 5.7(b) must not exceed the aggregate of the State, Local, or
Foreign Tax Amount and the income tax withholding related to such State, Local,
or Foreign Tax Amount.

IN WITNESS WHEREOF, Invacare Corporation, by its duly authorized officers, has
caused this Amendment to be executed as of the day and year first above written.

 

INVACARE CORPORATION               (“Company”) By:   Robert K. Gudbranson Its:  
Senior Vice President and CFO

 

3



--------------------------------------------------------------------------------

AMENDMENT NO. 2

TO

INVACARE CORPORATION DEFERRED COMPENSATION PLUS PLAN

(Effective January 1, 2005)

This Amendment No. 2 is executed as of this 23rd day of November, 2010, by
Invacare Corporation, an Ohio corporation (hereinafter referred to as the
“Company”).

WITNESSETH:

WHEREAS, effective January 1, 2005, the Company adopted the Invacare Corporation
Deferred Compensation Plus Plan (the “Plan), which permits certain management
and highly compensated employees to make certain nonqualified deferrals of
compensation, and which was subsequently amended; and

WHEREAS, the Company now desires further to amend the Plan to provide for
special discretionary contributions with respect to individual executives; and

WHEREAS, the Company reserved the right, pursuant to Section 9.1 of the Plan, to
make certain amendments thereto;

NOW, THEREFORE, effective as of January 1, 2011, the Company hereby amends the
Plan as follows (all capitalized terms not otherwise defined in this Amendment
have the meanings ascribed to them in the Plan):

 

4



--------------------------------------------------------------------------------

  1. There is added to the Plan a new Section 2.1(la) to read as follows:

 

  “(la) “Compensation” shall have the same meaning as in the 401(k) Plan, except
that Compensation shall not be subject to the limitations of Code
Section 401(a)(17).”

 

  2. Section 2.1(p) is hereby amended by the addition of the following sentence:

“The term Special Discretionary Contribution shall mean, with respect to any
Participant, any Discretionary Contribution made pursuant to Section 4.6(b) with
respect to such Participant.

 

  3. Section 2.1(x) is hereby amended to read as follows:

“(x) “Make Whole IQC Contribution” means a contribution equal to the Invacare
Quarterly Contribution that would have been made to the 401(k) Plan for a
Participant but for the limitation on compensation contained in Code
Section 401(a)(17) and any Base Salary Deferrals and Bonus Deferrals under this
Plan.

 

  4. Section 2.1(aa) is hereby amended by the addition of the following
sentence:

“The term Special Participation Agreement shall mean any agreement providing for
Special Discretionary Contributions pursuant to Section 4.6(b) entered into
between the Company and the Participant, which may be either in a separate
document from the Participation Agreement or part of the Participation
Agreement.”

 

  5. Section 3.2 is hereby amended to read as follows:

 

  3.2 Commencement of Participation.

Except as provided in the following Section, an Employee shall become a
Participant effective as of the first day of the Plan Year following the date on
which the earliest of his Participation and Deferral Election Form or Separate
Participation Agreement becomes effective.

 

  6. Section 4.6 is hereby amended to read as follows:

 

  4.6 Discretionary Contributions.

For each Plan Year, the Company may credit such Discretionary Contributions
under the Plan to the Retirement Accounts of such eligible Participants, and at
such times, if any, as is determined by the Company in its discretion, which
discretionary Contributions may include, without limitation, either of the
following:

 

  (a)

For each Plan Year, the Company may credit to the Retirement Account of each
Participant an amount equal to the percentage of such Participant’s

 

5



--------------------------------------------------------------------------------

 

Compensation for the Plan Year that is specified for such Participant as a
profit sharing contribution under the Savings Plan, but only with respect to
Compensation that is in excess of the compensation limit under
Section 401(a)(17) of the Code for such Plan Year before taking into account any
Base Salary Deferrals and Bonus Deferrals under this Plan.

 

  (b) For each Plan Year, the Company may credit the Retirement Account of a
Participant with such percentage (if any) of such Participant’s Compensation for
the Plan Year as may be provided in a Special Participation Agreement entered
into between the Company and the Participant or as may be otherwise determined
by the Company.

 

  7. Section 4.8 is hereby amended to read as follows:

 

  4.8 Vesting.

A Participant’s Accounts hereunder shall be subject to vesting in accordance
with the following:

 

  (a) A Participant shall be 100% vested at all times in that portion of his
Account which is attributable to Base Salary Deferrals and Bonus Deferrals.

 

  (b) Matching Contributions, Make Whole IQC Contributions, Discretionary
Contributions (other than Special Discretionary Contributions) and Prior Plan
Unvested Amounts shall vest in accordance with the vesting schedule contained in
the 401(k) Plan.

 

  (c) Special Discretionary Contributions shall be vested in accordance with
such vesting schedule as is set forth in the Special Participation Agreement
entered into between the Company and the Participant, or in the absence of such
a vesting schedule, in accordance with 4.8(b).

 

  (d) Notwithstanding the foregoing, all Matching Contributions, Make Whole IQC
Contributions, Profit Sharing Contributions and Discretionary Contributions
(including any Special Discretionary Contributions) shall be 100% vested
immediately upon a Change in Control or a Participant’s Disability.

Any provisions of the Plan relating to the distribution of a Participant’s
Account shall mean only the vested portion of such Account. Since the Plan is
unfunded, the portion of a Participant’s Account which is not vested and
therefore not distributed with the vested portion of his Account shall remain
property of the Company and shall not be allocated to the Accounts of other
Participants or otherwise inure to their benefit.

 

6



--------------------------------------------------------------------------------

  8. Section 5.3 is hereby amended to read as follows:

 

  5.3 Earnings on Accounts.

A Participant’s Accounts shall be credited with earnings and losses in
accordance with the following:

 

  (a) Except as described in subsection (b), amounts credited to a Participant’s
Account shall be credited or charged with earnings and losses based on
hypothetical investments elected by the Participant. A Participant may elect
different investment allocations for new contributions and existing Account
balances. Only whole percentages may be elected, the minimum percentage for any
allocation is 1%, and the total elections must allocate 100% of all new
contributions and 100% of all existing Account balances. Investment elections
may be changed daily, in accordance with procedures established by the
Committee. The hypothetical investment alternatives and the procedures relating
to the election of such investments, other than those set forth in this
Section 5.3, shall be determined by the Committee from time to time. A
Participant’s Account shall be adjusted as of each Valuation Date to reflect
investment gains and losses.

Notwithstanding the foregoing provisions of this subsection (a), if investment
in Invacare stock is permitted hereunder, the Company in its sole discretion,
shall have the authority to place such restrictions upon the investment
directions of any person who is subject to Section 16(b) of the Securities
Exchange Act of 1934 as amended (“Insider”) as shall be appropriate to comply
with such section. Such restrictions shall include, but shall not be limited to
the following: Insiders shall be permitted to submit investment directions
relating to Invacare stock only on a “semi-annual date” which is no less than
six (6) months after the date of the most recent investment direction received
from such Insider relating to Invacare Stock. For purposes of this subsection
(a), the term “semi-annual date” shall mean a date which is within the period
that begins the third business day following the date on which the Company’s
first fiscal quarter and third fiscal quarter summary statements of sales and
earnings shall be released and which ends on the twelfth business day following
such release date.

 

  (b) Notwithstanding subsection (a) above, Special Discretionary Contributions
shall be credited with earnings, gains and losses in such manner as may be
determined under the Special Participation Agreement entered into between the
Company and the Participant; provided that if there is no Special Participation
Agreement, earnings on the Special Discretionary Contributions shall be
determined pursuant to subsection (a) above.

 

  9. The first sentence of Section 6.9 is hereby amended to read as follows:

 

7



--------------------------------------------------------------------------------

“A Participant may apply in writing to the Committee for, and the Committee may
permit, a withdrawal of all or any part of a Participant’s Account other than
amounts attributable to Discretionary Contributions made pursuant to
Section 4.6(b), together with all earnings, gains and losses on the amounts
withdrawn, if the Committee in its sole discretion, determines that the
Participant has incurred an Unforeseeable Emergency.”

 

  10. Section 9.1 is amended by the addition of a new second sentence, to read
as follows:

“The Company also reserves the right, by action of its Board in its sole
discretion, to retroactively or prospectively amend, modify or terminate any
Special Participation Agreement at any time, provided that no such action shall
reduce the amount credited to the Participant’s Retirement Account under any
Special Participation Agreement as of immediately prior to such amendment
without the consent of such Participant.”

 

  11. The second sentence of Section 10.6 is hereby amended to read as follows:

“The Plan, together with any Participation and Deferral Election Forms or
Separate Participation Agreements, constitute the entire agreement between the
parties with respect to the subject matter hereof.”

IN WITNESS WHEREOF, Invacare Corporation, by its duly authorized officers, has
caused this Amendment to be executed as of the day and year first above written.

 

INVACARE CORPORATION               (“Company”) By:   Patricia Stumpp Its:  

Senior Vice President,

Human Resources

 

8